UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------- ---------------x
VICTORIA BRIGHTMAN,                               20cv4290 (DLC)
                       Plaintiff,
                                                      ORDER
           -v-

PHYSICIAN AFFILIATE GROUP OF NEW YORK,
P.C., REGINALD D. ODOM, and NICOLE
DELTS,
                    Defendants.
------ ------------------------------ -x
DENISE COTE, District Judge:

     On June 9, 2021, plaintiff's counsel moved to withdraw.

As a basis for the motion, plaintiff's counsel averred that the

plaintiff repeatedly failed to respond to communications

regarding the case over a period of several weeks.     In an Order

of June 14, the Court granted the motion to withdraw.     The June

14 Order also provided that the plaintiff's case would be

dismissed for failure to prosecute if, by June 25, she failed

to either advise the Court that she had retained new counsel or

file a pro se notice      appearance.   The plaintiff took neither

of these steps by June 25.

     A district court may involuntarily dismiss an action "(i]f

the plaintiff fails to prosecute or to comply with [the Federal

Rules of Civil Procedure] or a court order."     Fed. R. Civ. P.

4l(b).   In deciding whether to dismiss for failure to

prosecute, a district court must consider
